PER CURIAM.
This is an appeal by an alleged bankrupt from an order of adjudication of bankruptcy.
 The appellant specifies seven errors, but confines his argument to the presentation of the proposition that the petition in involuntary bankruptcy should have been denied because three of the petitioners were not creditors of the bankrupt. These three creditors were judgment creditors, but an appeal has been taken by the alleged bankrupt from these judgments and was pending at the time of the filing of the involuntary petition in bankruptcy.
The bankrupt contends that under section 1049 of the Code of Civil Procedure of the state of California the action was pending during the time for appeal, and, therefore, that the judgment is not a provable debt within the meaning of section 63 of the Bankruptcy Act, as amended (11 U.S C.A. § 103 and note).
There are three answers to this proposition: First, that the allegation "of the petition to the, effect that the petitioners were creditors of the defendant was not denied, -and, therefore, admitted; second, the bankrupt testified that he was indebted to these creditors; third, it has been determined by this court that a judgment debt upon a California judgment is provable in bankruptcy, notwithstanding the pendency of appeal. Moore v. Douglas (C. C.A.) 230 F. 399.
Order affirmed.